DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on August 23, 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 9 recites the limitation "non-intumescent ingredients" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of further examination the limitation “non-intumescent ingredients” is being interpreted as meaning “non-intumescent fire retardant ingredients.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli et al. (US Pat. No. 4,198,328) in view of Smart et al. (US Pub. No. 2004/0031416).
Regarding Claims 1 and 6:  Bertelli et al. teaches a composition comprising an intumescent composition comprising a curable binder resin, such as an epoxy resin, ammonium phosphates (intumescent ingredient; acid-source agent) (abstract and 2:1-45).  It is noted that the curable resin binder reads on both curable resin binders in the composition as claimed. 
Bertelli et al. does not teach the composition comprising a reaction enhancing additive, non-intumescent fire retardant agent, or inorganic filler.  However, Smart et al. teaches a fire retardant coating comprising a aqueous alkali metal silicate (reaction enhancing additive) and carbon black (inorganic filler, non-intumescent fire retarding ingredient) (abstract, [0018]).  Bertelli et al. and Smart et al. are analogous art because they are concerned with the same field of endeavor, namely intumescent fire retardant coating compositions.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include at least the alkali metal silicate and carbon black of Smart et al. in the composition of Bertelli et al. and would have been motivated to do so because it is prima facie obvious to combine equivalents known for the same purpose such as for fire retardants (MPEP 2144.06).
Regarding Claim 5:  While Smart et al. does not specify that the carbon black is a solid waste material, such a limitation is a product-by-process limitation as to how the material is obtained.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Regarding Claim 8:  As the composition of Bertelli et al. is a polymeric coating, it will necessary provide weather protection for a substrate and thus comprises an anti-weathering composition.
Regarding Claim 9:  Bertelli et al. teaches and example wherein the binder is present in 40 wt% (Table 1, Example 2).  As the composition includes both the intumescent and non-intumescent compositions, the amount of binder may be arbitrarily assigned to either composition, reading on 1.6-9.9 wt% in the non-intumescent and 6.2- 26.9 wt% in the intumescent compositions.  Bertelli et al. teaches the composition comprising 42 wt% intumescent inredients (Table 1, Example 2).  Smart et al. teaches the composition comprising 7.06 wt% carbon black (inorganic filler, non-intumescent fire retardant ingredient) ([0018]), and further teaches that the potassium silicate is present in 14.9-44.69 wt% (20-60% of a solution present in 74.49 wt%) ([0007] and [0018]).
Regarding Claim 15:  Bertelli et al. teaches the composition is made by mixing the ingredients (3:50-55).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli et al. (US Pat. No. 4,198,328) in view of Smart et al. (US Pub. No. 2004/0031416) as applied to claim 1 above, and further in view of Huntsman (“Advanced Materials - High Performance Components”).
Bertelli et al. in view of Smart et al. render obvious the composition of claim 1 as set forth above.
Bertelli et al. does not specify the specific claimed epoxy resin or teach a curing agent as claimed.  However, Huntsman teaches ARALDITE PZ 3961-1 as an epoxy resin with a viscosity of 400-750 cP at 25 °C and a curing agent such as ARADUR 3986, a curing agent with a .

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli et al. (US Pat. No. 4,198,328) in view of Smart et al. (US Pub. No. 2004/0031416) as applied to claim 1 above, and further in view of Brown et al. (US Pub. No. 2008/0251273).
Bertelli et al. in view of Smart et al. render obvious the composition of claim 1 as set forth above.
Bertelli et al. does not teach the composition comprising a metal hydroxide with the claimed particle size.  However, Brown et al. teaches fire retardant compositions comprising a metal hydroxide with a particle size of 0.1 - 50 micrometers (100 nm - 50,000 nm) (abstract and [0044]-[0045]), overlapping and rendering obvious the claimed particle size range.  Bertelli et al. and Brown et al. are analogous art because they are concerned with the same field of endeavor, namely fire retardant compositions.  At the time of the invention, a person of ordinary skill in the prima facie obvious to combine equivalents known for the same purpose such as for fire retardants (MPEP 2144.06).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelli et al. (US Pat. No. 4,198,328) in view of Smart et al. (US Pub. No. 2004/0031416) and when taken with Orion (“Specialty Carbon Blacks”).
Bertelli et al. in view of Smart et al. render obvious the composition of claim 9 as set forth above.  Orion provides evidence that the carbon black of Smart (Lamp Black 101) has an average particle size of 95 nm (Pg. 6).

Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 19, 2021